Case:19-01151-EEB Doc#:46 Filed:05/26/20              Entered:05/26/20 10:37:23 Page1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                              )
                                    )     Case No. 18-12663 EEB
MCC & SERVICES, LLC,                )     Chapter 7
                                    )
                        Debtor.     )
                                    )
                                    )
DANIEL A. HEPNER,                   )     Adv. Proc. No. 19-01151 EEB
chapter 7 trustee,                  )
                                    )
                        Plaintiff,  )
v.                                  )
                                    )
BIDAL MEZA-ESPINO and JANNET        )
Y. ESPINOZA,                        )
                                    )
                       Defendants.  )
______________________________________________________________________________

      MOTION TO DISMISS ADVERSARY PROCEEDING WITH PREJUDICE
______________________________________________________________________________

       Plaintiff Daniel A. Hepner, chapter 7 trustee (the “Trustee”), by and through his counsel
Wadsworth Garber Warner Conrardy, P.C., respectfully moves the Court to dismiss this
adversary proceeding with prejudice. In support of the motion, the Trustee states as follows:

       1.      The parties resolved this matter by agreement, which agreement was approved by
the Court in the underlying bankruptcy case on February 28, 2020.

       2.      The parties’ settlement agreement provides that the Trustee will seek dismissal of
the within proceeding upon receipt and clearance of the settlement payment.

      3.     The Trustee has received the settlement payment provided for in the Settlement
Agreement and it has cleared the Trustee’s account.

       4.      The Trustee therefore seeks dismissal of this Adversary Proceeding with
prejudice, each party to bear its own attorney fees and costs.
Case:19-01151-EEB Doc#:46 Filed:05/26/20              Entered:05/26/20 10:37:23 Page2 of 2



       WHEREFORE, the Trustee respectfully requests that the Court dismiss this adversary
proceeding with prejudice, and for such other and further relief as this Court deems appropriate.

       DATED this 26th day of May, 2020.

                                     Respectfully submitted,

                                     WADSWORTH GARBER WARNER CONRARDY, P.C.

                                     /s/ Aaron J. Conrardy
                                     Aaron J. Conrardy, #40030
                                     2580 West Main Street, Suite 200
                                     Littleton, Colorado 80120
                                     (303) 296-1999 /Fax: (303) 296-7600
                                     aconrardy@wgwc-law.com
                                     Attorney for Plaintiff Daniel A. Hepner, chapter 7 trustee



                               CERTIFICATE OF SERVICE

       I do hereby certify that on the 26th day of May, 2020, I served a true and correct copy of
the MOTION TO DISMISS ADVERSARY PROCEEDING WITH PREJUDICE via United
States mail, postage prepaid thereon, to those persons listed below:


Michael P. Sasin
Msasinlaw@gmail.com


                                            /s/ Angela Garcia
                                            Paralegal
                                            For Wadsworth Garber Warner Conrardy, P.C.
